 In the Matter of INTER-ISLAND STEAM NAVIGATION COMPANY, LIMITEDandTHE PACIFIC COAST MARINE FIREMEN, OILERS, WATERTENDERSAND WIPERS ASSOCIATIONIn the Matter Of INTER-ISLAND STEAM NAVIGATION COMPANY, LIMITEDandMARINE COOKS' AND STEWARDS' ASSOCIATION OF THE PACIFICCOAST (CIO)Cases Nos.R-2700 andR2701.DecidedAugust 11, 1941Jurisdiction:water transportation industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord recognition to petitioning unions ; elections necessary.Units Appropriate for Collective Bargaining:departmental units comprising:(1) all unlicensed employees in the engine-room department of the Company'sships; and (2) all employees in the stewards department of the Company'sships, including second stewards, stewardesses, and the chief stewards onthe smaller vessels, but excluding the chief stewards on the larger vessels.Stanley, Vitousek, Pratt &Wine, byMr. Montgomery E. Winn,ofHonolulu, T. H., for the Company.Mr. Stanley MishandMr. Basil Mayo,of Honolulu, T. H., for theFiremen and Oilers.Mr. Rudolph Eskovitz,ofHonolulu, T. H., for the Cooks andStewards.'Mr. George Turitz,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn February 5, 1941, The Pacific Coast Marine Firemen, Oilers,Watertenders andWipers Association, herein called the Firemenand Oilers,l filed with the Regional Director for the TwentiethRegion (San-Francisco, California) a petition alleging that a ques-tion affecting commerce had arisen concerning the representationof employees of Inter-Island Steam Navigation Company, Limited,Honolulu, Territory of Hawaii, herein called the Company, and'The Firemen and Oilers was designated in the caption of the notice of hearing asPacific Coast Marine Firemen, Oilers, Watertenders S. Wipers Assn.34 N. L. R. B, No. 22.132 INTER-ISLAND STEAM NAVIGATION CO.133requesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On March 5 and April 10, 1941, respec-tively,Marine Cooks' and Stewards' Association of the Pacific Coast,herein called the Cooks and Stewards,2 filed with the RegionalDirector a petition and an amended petition alleging that a questionaffecting commerce had arisen concerning the representation -of em-ployees of the Company and requesting an investigation and certifica-tion of representatives pursuant to Section 9 (c) of the Act.OnApril 30, 1941, the National Labor Relations Board, herein called theBoard, acting pursuant to Section 9 (c) of the Act and Article III,Sections 3 and 10 (c) (2), of National Labor Relations Board Rulesand Regulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing on due notice, and further ordered that thecases be consolidated.On June 13, 1941, the Regional Director issued a notice of con-solidated hearing, copies of which were duly served upon the Com-pany, the Firemen and Oilers, and the Cooks and Stewards.Pur-suant to notice, a hearing was held on July 1, 1941, at Honolulu,Territory of Hawaii, before Arnold L. Wills, the Trial Examinerduly designated by the Chief Trial Examiner.The Company wasrepresented by counsel, and the Firemen and Oilers and the Cooksand Stewards by their representatives; all parties participated inthe hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing upon the issueswas afforded all parties.During the course of the hearing the TrialExaminer made several rulings on motions and on objections to theadmission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.On the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYInter-Island Steam Navigation Company, Limited, is a Hawaiiancorporation, having.its principal place of business in Honolulu, Ter-ritory'of Hawaii.It is engaged in transporting passengers, freight,and mail by water between the larger islands comprising the Terri-tory of Hawaii, operating terminal wharves and facilities, a dry-zThe Cooks and Stewards was designated in the caption of the notice of hearing asMarine Cooks' & Stewards' Assn. of the Pacific Coast (CIO).451269-42-vol 34-10 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDdock and repair plant, and a hotel.The Companyowns andoperatessix passenger-freight vessels, one of which 3 is used solelyas a reliefvessel and is usually out of service, and another of which 4 runs ona regular schedule during the summer months but during thebalanceof the year is maintained as a relief vessel.The Companyalso ownsand operates a motorship which is engaged in carrying freight only.'During the year 1940, the Company's fleet carried 216,513 tons offreight, 18,099 head of livestock, and 158,328passengers.On June1, 1941, the Company had 851 employees, including executives.We find' that the Company is engaged in trade, traffic,commerce,and transportation within the Territory of Hawaii and that the un-licensed personnel employed by the Company on its saidvessels aredirectly engaged in such trade, traffic, commerce, and transportation.II.THE ORGANIZATIONS INVOLVEDThe Pacific Coast Marine Firemen, Oilers,Watertenders andWipers Association is an unaffiliated labor organization. It admitsto membership employees of the Company.Marine Cooks' and Stewards' Association of the Pacific Coast isa labor organization affiliated with the Congress of Industrial Organ-izations.It admits to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn January 16, 1941, the Firemen and Oilers wrote to the Com-pany claiming to represent the unlicensed personnel in the engine-room department, offering to prove its majority, and requesting aconference.The Company replied on January 20, 1941, that InlandBoatmen's Union of the Hawaiian Islands, herein called the I. B. U.,6was the exclusive representative of its unlicensed personnel, and ittherefore declined to make further reply to the Firemen and Oilers'request.,'On or about February 26, 1941, the Cooks and Stewards requestedthe Company to recognize it as bargaining representative of theemployees in the stewards department.The Company informed theCooks and Stewards that it would not so recognize said organizationuntil it had been certified by the Board.3 SS.Kilauea.IS S.Haleakala'The Company owns several additional ships which are chartered to other operatorsand are not involved inthe presentproceeding0In its letter the Company referred to "Inland Boatmen's Union"It is apparent fromthe record, however, that the organization referred to was Inland Boatmen's Union of theHawaiian IslandsThe Company's regulations with the I.B. U. ale discussed in Section VI,infra. ISVTB-IS!GAATD &R'EAM NAVIGAUON 00.135Both organizations submitted- to the Board's Field Examiner evi-dence of substantial membership among the Company's employees.8We find that questions have arisen concerning the representationof employees of the Company.IV. THE APPROPRIATE UNITThe Firemen and Oilers contends that the unhcensect personnelin the engine-room department of the Company's ships constitute,an appropriate unit.The Cooks and Stewards contends that allemployees in the stewards department of the Company's ships, in-cluding stewardesses, the chief stewards of the smaller vessels,9 andall second stewards, but excluding the chief stewards on the largervessels,10 constitute an appropriate unit.The Company contendsthat the entire unlicensed personnel in the engine-room, stewards,and deck departments, excluding stewardesses, second stewards, andthe chief stewards on all the ships, constitute a single appropriateunit."On June 1, 1941, the Company had 132 unlicensed employeesin the deck department, 36 in the engine-room department, and about80 in the stewards department.In April and May 1938 a majority of the Company's unlicensedemployees in the deck department, in the engine-room department,and in the stewards department, respectively, designated the I. B. U.as their representative for collective bargaining.-Thereafter theCompany reached an agreement as to wage rates and working con-ditions with the I. B. U. as the exclusive representative of the em-ployees in the following unit:All unlicensed employees in all departments on vessels operatedby the Company other than tugs, harbor tugs and barges and8The Firemen and Oilers submitted 43 membership applications,20 ofwhich bore thesignatures of personson the Company's pay rollof June 1, 1941, whichlisted 36 unlicensedemployees in the engineroom.Twenty-eight applications were dated between November1940 and March1941, 11 weredated in June1941, and 4were undatedThe Cooksand Stewards submitted39 membership applicationcards bearing the signa-tures of persons on the Company's pay rollof June 1, 1941. It alsosubmitted its officialdues receipt book, showing the names of10 additionalpersons listed on the Company'spay roll ofJune 1, 1941.Approximately 81 personswere employed in thestewards de-partment on June 1,1941The applicationcardswere all datedbetween February andMay 19418 SS llumuulaand S S.Ilawaii.10 S SWaialeale,S S Ifualalai,and, when running, S SIfalealcala.11 In addition to the employees on the five ships mentioned above the parties desired toinclude employees on the S SKalae12The I. B. U. was designatedby a majorityof the unlicensed deck department em-ployees in a consentelectioninwhich the I B U. and Sailors'Union of thePacific ap-peared onthe ballot, and which was won decisively by the former.The I. B. U. wasdesignated by a majorityof theunlicensedengine-roomdepartment employees in a consentelection,participated in by the I. B U and the Firemen and Oilers, which was likewisewon decisivelyby the I. B U An agent of the Board checked authorizationcards signedby employees in the stewards departmentagainst apay roll ofthe Companyand there-after informally certified to the Companythat 40 of the 55employees in that departmenthad designated the I.B U. as their bargainingrepresentative 136DECISIONSOF NATIONALLABOR RELATIONS BOARDexcluding pursers, assistant pursers, freight clerks, radio op-erators, chief stewards, second stewards, stewardesses and thosehaving the right to hire and fire.Such unit is the same as that which the Compai y now contends isappropriate.The agreement was reduced to writing and carriedout by the Company as part of its policy to the extent that it wasable, but for reasons not here material the agreement was not executed.Subsequently the I. B. U. ceased its activity.For 1 or 2 years priorto the hearing it held-no meetings and collected no dues.Althougha number of deck-department employees appear to consider them-selvesmembers of the I. B. U., they maintain no organization andhave not requested recognition for the purpose of collective bar-gaining.The last elected president and secretary-treasurer of theI.B. U. informed the Board's Field Examiner that the I. B. U.would not desire to intervene in the case.The Firemen and Oilers and the Cooks and Stewards have writtenagreements with a number of shipping companies recognizing themas the exclusive bargaining representatives for unlicensed engine-room-department employees and stewards-department' employees,respectively.In view of the present state of organization among the Company'semployees and among the employees of other shipping companies asshown by the record, we are of the opinion, and we find, that thedepartmental units are appropriate.The Company employs the following employees in the stewardsdepartment: chief stewards, second stewards, cooks, pantrymen, barboys, messmen, waiters, stewardesses, and stewards' helpers.Most ofthe waiters act also as room stewards, no room stewards being employed.Only two stewardesses are employed, both practical nurses by profes-sion.Their primary duties are to minister to the needs of sick andinjured passengers and crew members, particularly the women andchildren among the former.They do not make up rooms or servefood.The waiters occasionally assist passengers who are ill.Oneof the stewardesses testified that she did not desire to be included inthe same unit with the other employees in the stewards' departmentbecause she did not think it desirable for a nurse to belong to a labororganization.Although the stewardesses and the other employees inthe stewards department have duties substantially different in nature,together they constitute the group of employees who minister directlyto the personal needs 'of passengers.In view of this fact, and of thesmall number of stewardesses employed, we think that they should beincluded in the unit with the other employees of the stewardsdepartment.On each of its larger vessels the Company employs a chief stewardand second steward.The chief stewards transmit orders to the sec- INtrEIR-ISLAND STTEIAM NAVIGIAT'P0N CO.137and stewards, who in turn transmit them to the other employees.Occasionally the second stewards act as chief stewards in the absenceof the regular chief stewards.One second steward testified that thishad happened three times during the 2 years in which he was employedas second steward.On the 'smaller vessels no second stewards areemployed and the chief stewards perform the functions which on thelarger vessels are performed by both the chief stewards and the secondstewards.They are in closer contact with the other employees in thedepartment than the chief steward on the larger vessels, giving ordersdirectly to those who are to carry them out, and they have less re-sponsibility.We think that the chief stewards on the smaller vesselsand the second stewards should be included in the unit with the otheremployees of the stewards department.We find that all unlicensed employees in the engine-room departmentof the Company's ships constitute a unit appropriate for the purposesof collective bargaining.We find that all employees in the stewardsdepartment of the Company's ships, including second stewards, stew-ardesses, and the chief stewards on the smaller vessels, but excludingthe chief stewards on the larger vessels,ls constitute a unit appropriatefor the purposes of collective bargaining.We further find that eachof said units will insure to employees of the Company the full benefitof their right to self-organization and to collective bargaining andotherwise effectuate the policies of the Act.-V. THE DETERMINATION OF REPRESENTATIVESWe find that the questions concerning representation which havearisen can best be resolved by means of elections by secret ballot.We shall direct that the elections be conducted as soon as convenientand beginning as promptly as is practicable after the date of thisDecision and Direction of Elections, under the direction and super-vision of the Regional Director, who shall determine in her discretion,or in the discretion of her agent, the exact time, place, and procedurefor posting notices of election and for balloting on each ship, provided,however, that each vessel shall be posted with a notice of election, asample ballot, a list of employees eligible to vote, and a notice-of thetime and place where balloting will be conducted at some port of callprior to the port where balloting is conducted, or, in the eventthe vessel is to be posted and voted in the same port without an inter-vening trip, at least 48 hours before balloting is conducted.We shall direct that the employees eligible to vote in the respectiveelections shall be all those in the respective appropriate units whosenames appear on the Company's pay roll for the period immediatelypreceding the date of this Decision and Direction of Elections, subject13 See footnotes 9, 10, and 11,supra 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDto such limitations and additions as are set forth in the Directionhereinafter.On the basis of the above findings of fact and upon the entire recordin the case, the Board makes the following :CONCLUSIONS OF LAW1.Questions affecting commerce have arisen concerning the repre-sentation of employees of Inter-Island Steam Navigation Company,Limited, Honolulu, Territory of Hawaii, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the National Labor RelationsAct.2.All unlicensed employees in the engine-room department-of theCompany's ships constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the NationalLabor Relations Act.3.All employees in the stewards department of the Company'sships, including second stewards, stewardesses, and the chief stewardson the smaller vessels, but excluding the chief stewards on the largervessels, constitute a unit appropriate for the purposes of collectivebargaining.,DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDn EcTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Inter-Island Steam Navigation Company, Limited, Honolulu,Territory of Hawaii, elections by secret ballot shall be conducted assoon as convenient and beginning as promptly as practicable after thedate of this Direction of Elections, in conformity with the conditionsset forth in Section V, above, under the direction and supervision ofthe Regional Director for the Twentieth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Section 9, of said Rules and Regulations, among employeesin the following groups :1.All unlicensed employees employed in the engine-room, depart-ment of the ships of the Company during the pay-roll period imme-diately preceding the date of this Direction of Elections, includingemployees who did not work during such pay-roll period because theywere ill or on vacation or in the active military service or training ofthe United States, or temporarily laid off, but excluding those employ- PINT1TER-ISLAND ISTEIAM NAVIGATIONCIO.139ees who have since quit or been discharged for cause, to determinewhether or not they desire to be represented by The Pacific CoastMarine, Firemen, Oilers; Watertenders and Wipers Association, forthe purposes of collective bargaining; and2.All employees employed in the stewards department of the shipsof the Company during the pay-roll period immediately precedingthe date of this Direction of Elections, including second stewards,stewardesses, chief stewards on smaller vessels, and employees who didnot work during such pay-roll period because they were ill or on vaca-tion or in the active military service or training of the United States,or temporarily laid off, but excluding the chief stewards on the largervessels and those employees who have since quit or been dischargedfor cause, to determine whether or not they desire to be representedby Marine Cooks' and Stewards' Association of the Pacific Coast(CIO), for the purposes of collective bargaining.CHAIRMAN HARRY A. MILLIS took no part in the consideration of theabove Decision and Direction of Elections.